                      Case 1:21-mj-00045-ZMF Document 1 Filed 01/13/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                     DistrictDistrict
                                                __________    of Columbia
                                                                      of __________

                  United States of America                        )
                              v.                                  )
                    JOSHUA R. LOLLAR
                                                                  )      Case No.
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  January 6, 2021              in the county of                               in the
                       District of          Columbia          , the defendant(s) violated:

            Code Section                                                    Offense Description
18 U.S.C. 1752 (a)(1), (2)                     Knowingly Entering or Remaining in any Restricted Building or Grounds
                                               Without Lawful Authority and Impeding or Disrupting Official Functions

18 U.S.C. 231(a)(3)                            Obstructing or Impeding Law Enforcement Officer During Civil Disorder and
                                               Obstructing Federally Protected Functions

40 U.S.C. 5104(e)(2)                           Violent Entry and Disorderly Conduct on Capitol Grounds


         This criminal complaint is based on these facts:
See attached statement of facts.




         ✔ Continued on the attached sheet.
         u


                                                                                             Complainant’s signature

                                                                                 FBI Special Agent Benjamin J. Bullington
                                                                                              Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
7HOHSKRQH VSHFLI\UHOLDEOHHOHFWURQLFPHDQV                                                               2021.01.13 15:49:15
Date:             01/13/2021                                                                                -05'00'
                                                                                                Judge’s signature

City and state:                         Washington, DC                                        Zia M. Faruqui
                                                                                              Printed name and title
